DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This Office Action is in reply to the remarks filed on 02/09/2022.  After entry of the remarks, claims 23-26, 28-29, and 32-43 are currently pending in this Application with claims 36-42 being withdrawn from further examination. 
	Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23-26, 28-29, 32-35 and 43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 23, as amended on 11/11/2021 and as also detailed out in the previous Office Action, is not found to have support in the original disclosure of the present Application under examination. This is in particular because claim 23, in the last few lines, in step h), recites “at least partially curing the curable binder material precursor to produce the bonded abrasive article, the bonded abrasive article having precisely placed first crushed abrasive particles separate from precisely placed second crushed abrasive particles”. As pointed out in the previous Office Action, page 3, while the original disclosure provides general support for the use of both first and second crushed abrasive particles, the original disclosure of the present Application under examination does not provide support that both first and second crushed abrasive particles having a precise placement. As also, pointed out in the previous Office Action, top of page 4, the Examples do not disclose the use of two types of crushed abrasive particles placed in precise placement/arrangement. The original disclosure simply provides support for precise-shaped cavities when it comes to both first and second crushed abrasive particles, but it does not disclose precisely placing both first and second crushed abrasive particles. 
Additionally, as also pointed out in the previous Office Action, step g) as amended back on 11/11/2021, recites “precisely placed” first and second crushed abrasive particles in the curable binder material. Thus, step g) also claims that both types of crushed abrasive particles are placed in precise placement; this is not supported by the original disclosure of the present Application under examination.

Response to Arguments
Applicant's arguments filed 02/09/2022 have been fully considered but they are not persuasive.

Applicant has stated that “the Office Action is correct, repetition is described in the Examples”. 
The Examiner disagrees, and respectfully submits that no such statement was made in the previous Office Action. In fact, the previous Office Action, at the beginning of page 4 stated the Examples do not disclose the use of two-types of crushed abrasive particles place in precise placement/arrangement. 

Applicant has referred to paragraphs [0060] and [0085]-[0089] to show that the original disclosure of the present Application under examination provides support for the independent claim 23. 
The Examiner, respectfully, submits that it appears that Applicant has attempted to show that support exists on using first crushed abrasive particles and second crushed abrasive particles; however, this is not why the 112 (a) rejection was presented. The Examiner has presented in the previous Office Action and the current one herein above, that the precise placement of the two types of crushed abrasive particles, at the end of the claimed language, in step h), is what is not supported by the original disclosure of the present Application under examination (see previous Office Action, page 3). In the amendment filed back on 11/11/2021, Applicant amended step h) to incorporate a recitation drawn to “precisely placed first crushed abrasive particles” and “precisely placed second crushed abrasive particles”. It is this language that has not been supported by the original disclosure of the present Application under examination. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGAH PARVINI whose telephone number is (571)272-2639. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYAN RIPA can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PEGAH PARVINI/Primary Examiner, Art Unit 1731